internal_revenue_service uil no ruling release date cc dom fi p plr-103647-98 date legend trust decedent trustee date date date date x b c d e f g h i j k l m n dear this is in response to your letter of date supplemented on date requesting rulings under sec_72 and sec_72 of the internal_revenue_code regarding certain deferred_annuity contracts purchased by trust facts decedent created trust which became irrevocable at decedent’s death on date under the terms of the trust instrument trustee is directed to make a nominal distribution to x each year this distribution is distributed first from trust income and if necessary from trust principal it has not been necessary to distribute trust principal to meet this nominal distribution in addition trustee has sole discretion to distribute the remaining annual net_income for the benefit of b no distributions of income have been made for the benefit of b trustee views the interests of x and b as de_minimis the primary beneficiaries of trust are c d and e trust accumulates its income after the nominal distribution to x and principal for distribution on the date h years after the death of decedent on that date the entire trust estate will be distributed equally to c d and e shortly after the death of decedent trust purchased three f single premium deferred annuities with trust as owner and beneficiary and c d and e respectively as the annuitant the material terms of the three f contracts other than the dates of annuitization are essentially identical these contracts were purchased in order to permit tax_deferral on the growth of the investment in the contracts other assets of trust remain in a brokerage account to diversify investments and to cover trust’s expenses taxes and the nominal distribution to x on date the three f single premium deferred annuities were exchanged for three g annuity_contracts pursuant to sec_1035 the material terms of the three g contracts other than the dates of annuitization are essentially identical one g contract names c as annuitant one names d as annuitant and one names e as annuitant at the time the ruling_request was filed c d and e were ages i j and k respectively the three g annuity_contracts will not commence until c d and e reach ages l m and n respectively the three g annuity_contracts guarantee a death_benefit if either the annuitant or the contract owner dies prior to the annuity_starting_date if c d and e reach the ages of l m and n the three g annuity_contracts provide c d and e with a number of settlement_options according to the terms of trust trust terminates h years after decedent’s death at termination the contracts are to be distributed to the named annuitants c d and e respectively as beneficiaries of trust law and analysis sec_72 provides that if an annuity_contract is held by a person who is not a natural_person then such contract shall not be treated as an annuity_contract for purposes of subtitle a other than subchapter_l and the income_on_the_contract for any taxable_year of the policyholder shall be treated as ordinary_income received or accrued by the owner during such taxable_year sec_72 further provides that if an annuity_contract is held by a_trust or other entity as an agent for a natural_person then sec_72 shall not apply the legislative_history to sec_72 states that if an annuity_contract is held by a person who is not a natural_person such as a corporation then the contract is not treated as an annuity_contract for federal_income_tax purposes and the income_on_the_contract for any taxable_year is treated as ordinary_income received or accrued by the owner of the contract during the taxable_year however the legislative_history further provides that in the case of an annuity_contract the nominal owner of which is not a natural_person eg a corporation or a_trust but the beneficial_owner of which is a natural_person the contract is treated as held by a natural_person h_r conf_rep no th cong 2d sess vol ii vol c b although trust is the owner of the three g contracts its ownership_interest is nominal compared to the ownership interests of c d and e consequently c d and e are the beneficial owners of the three g annuity_contracts sec_72 provides in part that if an individual who holds an annuity_contract transfers it without full and adequate_consideration such individual shall be treated as receiving an amount equal to the excess of the cash_surrender_value of such contract at the time of transfer over the investment in such contract at such time under the contract as an amount not received as an annuity the distribution of the three g annuity_contracts by trust to c d and e does not constitute a transfer without full and adequate_consideration under sec_72 because trust is not an individual for purposes of sec_72 the following representations were made in connection with this ruling_request a c d and e are natural persons as that term is used in sec_72 b decedent the settlor of trust will not be considered the owner of trust for purposes of sections c c d and e are not employed by trust or any entity held by trust d the three g annuity_contracts satisfy the terms of sec_72 e under no circumstances will trust distribute the three g annuity_contracts to anyone other than c d and e accordingly based solely on the information submitted and the representations made we hold as follows the three g annuity_contracts are considered owned by natural persons for purposes of sec_72 the distribution of the three g annuity_contracts by trust to c d and e respectively will not be treated as an assignment of an annuity_contract without full and adequate_consideration under e c except as specifically set forth above no opinion is expressed as to the tax treatment of the three g annuity_contracts or trust under the provisions of any other section of the code nor the income_tax regulations specifically no opinion is expressed as to whether or not the three g annuity_contracts are in fact annuity_contracts under sec_72 further no opinion is expressed as to whether the three g annuity_contracts meet the requirements of sec_72 this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant sincerely yours assistant chief_counsel financial institutions and products by donald j drees jr donald j drees jr senior technician reviewer branch
